Case: 2:17-cv-00332-ALM-MRM Doc #: 23 Filed: 05/26/20 Page: 1 of 11 PAGEID #: 1569




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF OHIO
                        EASTERN DIVISION AT COLUMBUS

 PARIS R. BOONE,

                           Petitioner,                     :   Case No. 2:17-cv-332

         - vs -                                                Chief Judge Algenon L. Marbley
                                                               Magistrate Judge Michael R. Merz


 ALAN J. LAZAROFF, Warden 1,
  Mansfield Correctional Institution
                                                           :
                           Respondent.


                           REPORT AND RECOMMENDATIONS


         This habeas corpus case is before the Court on Petitioner’s Motion for Relief from

 Judgment (ECF No. 16). Petitioner has supplemented the Motion as ordered by the Court,

 including substituting Ohio Assistant Public Defender Peter Galyardt as counsel (ECF Nos. 19,

 20). Respondent Warden opposes the Motion (ECF No. 21) and Petitioner has filed a Reply in

 Support (ECF No. 22).

         Post-judgment motions such as those under Fed.R.Civ.P. 60 are referred to Magistrate

 Judges under 28 U.S.C. § 636(b)(3), requiring a report of proposed factual findings and a

 recommendation for disposition.



 Litigation History




 1
  Respondent advises that Alan J. Lazaroff is the current Warden at Mansfield Correctional Institution and thereby has
 custody of Petitioner. The caption is ordered amended as set forth above.

                                                          1
Case: 2:17-cv-00332-ALM-MRM Doc #: 23 Filed: 05/26/20 Page: 2 of 11 PAGEID #: 1570




        With the assistance of Ohio Assistant Public Defender Nikki Trautman Baszynski,

 Petitioner filed this case April 19, 2017 (Petition, ECF No. 1). As ordered by Magistrate Judge

 Terrence P. Kemp, the Warden filed a Return of Writ and the State Court Record (ECF No. 6) and

 Petitioner filed a Reply (ECF No. 10), rendering the case ripe for decision on July 24, 2017.

 Nothing further happened in the case until March 27, 2019, when the Magistrate Judge reference

 was transferred to the undersigned (ECF No. 11).

        The purpose of the transfer was to help balance the Magistrate Judge workload in the

 District. As a recalled Magistrate Judge the undersigned has been assigned many such transferred

 habeas corpus cases from both the Cincinnati and Columbus seats of court. Along with In re Ohio

 Lethal Injection Protocol Litigation, Case No. 2:11-cv-1016, habeas corpus cases comprise the

 undersigned’s workload. A hiatus in the lethal injection litigation enabled the undersigned to turn

 his attention immediately to this case and a Report was filed March 29, 2019 (ECF No. 12). When

 no objections were filed within the time allowed by law, Judge Marbley adopted the Report and

 dismissed the Petition on April 17, 2019 (ECF No. 14).

        Unbeknownst to the Court, Petitioner’s trial attorney, Ms. Baszinski, left the Ohio Public

 Defender’s Office November 2018 while this case was pending decision (Motion, ECF No. 16,

 PageID 1516). In doing so, she did not withdraw as trial attorney for Petitioner or obtain the

 substitution of another attorney. Instead, she organized the case files for which she was responsible

 into two piles: completed and uncompleted, and delivered them to Mr. Galyardt, her supervisor.

 He avers that Boone’s file “was somehow inadvertently placed in the completed-case pile,” leading

 to his mistaken belief that the case was complete. Id. He remained of this belief until he checked

 Boone’s file shortly after April 11, 2020, because he had another case with some issues he knew



                                                  2
Case: 2:17-cv-00332-ALM-MRM Doc #: 23 Filed: 05/26/20 Page: 3 of 11 PAGEID #: 1571




 to be parallel. Id. Realizing his mistake, he promptly filed the instant Motion on April 15, 2020,

 two days before the first anniversary of the Judgment. He seeks on Petitioner’s behalf to reopen

 the judgment so that the Court can consider on the merits the proposed Objections which he has

 tendered (ECF No. 20).



                                            Analysis



        Petitioner grounds his request for relief from judgment in Fed.R.Civ.P. 60(b)(1) which

 provides:

                (b) Grounds for Relief from a Final Judgment, Order, or
                Proceeding. On motion and just terms, the court may relieve a party
                or its legal representative from a final judgment, order, or
                proceeding for the following reasons:

                (1) mistake, inadvertence, surprise, or excusable neglect;


        Under Fed.R.Civ.P. 60(c), a motion for relief under 60(b)(1) must be made within a year

 of judgment. Respondent does not contest that the Motion was timely filed.

        Rule 60(b)(1) “is intended to provide relief in only two situations: (1) when a party has

 made an excusable mistake or an attorney has acted without authority, or (2) when the judge has

 made a substantive mistake of law or fact in the final judgment or order.” United States v. Reyes,

 307 F.3d 451, 455 (6th Cir. 2002). In order to be eligible for relief under 60(b)(1) the movant must

 demonstrate the following: (1) The existence of mistake, inadvertence, surprise, or excusable

 neglect. (2) That he has a meritorious claim or defense. Marshall v. Monroe & Sons, Inc., 615

 F.2d 1156, 1160 (6th Cir. 1980), citing Ben Sager Chemicals International, Inc. v. E. Targosz &

 Co., 560 F.2d 805, 808 (7th Cir. 1977); Gomes v. Williams, 420 F.2d 1364, 1366 (10th Cir. 1970);


                                                  3
Case: 2:17-cv-00332-ALM-MRM Doc #: 23 Filed: 05/26/20 Page: 4 of 11 PAGEID #: 1572




 Central Operating Company v. Utility Workers of America, 491 F.2d 245 (4th Cir. 1973).

 Determinations made pursuant to Fed. R. Civ. P. 60(b) are within the sound discretion of the court

 and will not be disturbed on appeal unless the court has abused its discretion. Yeschick v. Mineta,

 675 F.3d 622, 628 (6th Cir. 2012); H. K. Porter Co., Inc. v. Goodyear Tire and Rubber Co., 536

 F.2d 1115, 1119 (6th Cir. 1976); Smith v. Kincaid, 249 F.2d 243, 245 (6th Cir. 1957).



 Excusable Neglect



         Petitioner claims his failure to file timely objections is the result of excusable neglect on

 the part of his counsel. There are several neglectful acts involved. First of all, Ms. Baszinksi

 transferred the files for which she was responsible without substituting a new trial attorney for

 Petitioner. This is not simply a matter of office procedure or compliance with a local rule. Attorney

 abandonment can have very serious consequences for an imprisoned client. See Maples v. Thomas,

 565 U.S. 266 (2012). Second, Mr. Galyardt neglected to review Boone’s file for months after it became

 his responsibility. Had he failed to do so for even one additional week, Boone would have permanently

 lost a chance for relief under Fed.R.Civ.P. 60(b)(1).

         Respondent relies heavily on Yeschick to defeat the Motion for Relief. In that case Defendant

 Federal Aviation Administration had filed dispositive motions in August and September, 2009, which

 the District Court granted on January 10, 2010. 625 F.3d at 627. Less than two weeks later Yeschick

 moved for relief from judgment under Fed.R.Civ.P. 60(b)(1). Counsel claimed excusable neglect in

 that the email address he had on file with the court had changed and all emails sent to the old address

 after May 2019 had bounced, so that he had not received notice of the filing of the FAA’s motions.

 The district court had denied relief, concluding that failure to notify the clerk of a changed email

 address did not constitute excusable neglect.


                                                    4
Case: 2:17-cv-00332-ALM-MRM Doc #: 23 Filed: 05/26/20 Page: 5 of 11 PAGEID #: 1573




        The Yeschick court stated the standard for Rule 60(b)(1) relief as follows:

                "In determining whether relief is appropriate under Rule 60(b)(1),
                courts consider three factors: '(1) culpability—that is, whether the
                neglect was excusable; (2) any prejudice to the opposing party; and
                (3) whether the party holds a meritorious underlying claim or
                defense. A party seeking relief must first demonstrate a lack of
                culpability before the court examines the remaining two factors.'"
                Flynn v. People's Choice Home Loans, Inc., 440 F. App'x 452, 457-
                58 (6th Cir. 2011) (quoting Gumble v. Waterford Twp., 171 F. App'x
                502, 506 (6th Cir. 2006)). Clients are held accountable for their
                attorneys' acts and omissions. McCurry v. Adventist Health
                Sys./Sunbelt, Inc., 298 F.3d 586, 594-95 (6th Cir. 2002). "Thus, in
                assessing a claim of excusable neglect, 'the proper focus is upon
                whether the neglect of [the parties] and their counsel was
                excusable.'" Id. at 595 (quoting Pioneer Inv. Servs. Co. v. Brunswick
                Assocs. Ltd. P'ship, 507 U.S. 380, 397, 113 S. Ct. 1489, 123 L. Ed.
                2d 74 (1993)).

 625 F.3d at 628-29.

        The Yeschick court went on to reinforce counsel’s duty to monitor the docket and the ease

 with which that is done now that the federal courts use electronic docketing:

                We have previously found that parties have an affirmative duty to
                monitor the dockets to keep apprised of the entry of orders that they
                may wish to appeal. See Kuhn v. Sulzer Orthopedics, Inc., 498 F.3d
                365, 370-71 (6th Cir. 2007); Reinhart v. U.S. Dep't of Agric., 39 F.
                App'x 954, 956-57 (6th Cir. 2002). Now that electronic dockets are
                widely available, the burden imposed by this affirmative duty is
                minimal. Attorneys may monitor the docket from the comfort of
                their offices; they simply need to log-on to the CM/ECF system
                from a computer. Kuhn, 498 F.3d at 371. Further, [*630] email
                notification of docket activity is often available to assist attorneys in
                monitoring their cases. Regardless of the method of communication
                utilized (posted mail or email), it is the party, not the court, who
                bears the burden of apprising the court of any changes to his or her
                mailing address. See Casimir v. Sunrise Fin., Inc., 299 F. App'x
                591, 593 (7th Cir. 2008) (affirming district court's denial of Rule
                60(b) motion where movants claimed they did not receive mail
                informing them of court's entry of summary judgment due to house
                fire); Soliman v. Johanns, 412 F.3d 920, 922 (8th Cir. 2005) ("[A]
                litigant who invokes the processes of the federal courts is
                responsible for maintaining communication with the court during
                the pendency of his lawsuit."); Watsy v. Richards, No. 86-1856, 816

                                                   5
Case: 2:17-cv-00332-ALM-MRM Doc #: 23 Filed: 05/26/20 Page: 6 of 11 PAGEID #: 1574




                F.2d 683, 1987 WL 37151, at *1 (6th Cir. 1987) (unpublished table
                decision) (affirming dismissal for failure to prosecute where
                appellant failed to provide district court with "current address
                necessary to enable communication with him"). Thus, after an email
                address change or migration, just as with a change of physical
                address, a party must inform the court of his or her updated contact
                information if he wishes to receive notices of electronic filing.
                However, we emphasize that regardless of whether email
                notifications are received, parties continue to have a duty to monitor
                the court's docket. Kuhn, 498 F.3d at 370-71.

 Id. at 629-30. Indeed, in this Court electronic notice to counsel of the docketing of filings is

 universal, not just “widely available.” Every time a filing is docketed, the CM/ECF system

 generates a Notice of Electronic Filing which is the automatically emailed to the email address of

 all counsel in the case. The Court’s docket record show that these NEF’s were consistently sent

 to Ms. Baszinski at the address nikki.baszynski@opd.ohio.gov from the inception of the case until

 Mr. Galyardt substituted for her as trial attorney on May 1, 2020. Thus the Court provided notice

 of each filing to the only email address it had been given. We are not told what happened to Ms.

 Baszinski’s email account when she left employment with the Ohio Public Defender in November

 2018, but the Court received no “bounce” notices on its NEF’s.

        Mr. Galyardt asserts several times that Ms. Baszinski is “blameless,” presumably because

 she followed Public Defender Office policy and practices and those are designed to ensure

 continuity of representation.

        The Magistrate Judge cannot accept that conclusion. The Local Rules of this Court are

 directed to individual attorneys. We do not admit law firms to practice and we require that every

 litigant who is not proceeding pro se be represented by an individual trial attorney who must be a

 member of the bar of this Court and must sign every filing. So far as the Court knew, Ms. Baszinzki

 continued to be Boone’s trial attorney and was responsible for representing him for almost eighteen

 months after she had in fact left the Public Defender’s Office. It is of course important that law

                                                  6
Case: 2:17-cv-00332-ALM-MRM Doc #: 23 Filed: 05/26/20 Page: 7 of 11 PAGEID #: 1575




 firms establish practices by which departing attorneys can be reasonably assured that firm clients

 will receive new counsel. But an attorney does not discharge her responsibility to the Court by

 complying with office practice. 2

          The Magistrate Judge accepts Mr. Galyardt’s assertions that Ms. Baszinski had no duty to

 provide the Court with a backup email address or to provide the Court with a new email address

 once she left the Public Defender Office. Likewise the Magistrate Judge finds no fault in the

 Office of Public Defender or in Petitioner’s personal individual behavior. However, both the

 Supreme Court and the Sixth Circuit have held a client must be held responsible, in the excusable

 neglect context, for the acts or omissions of his attorney. Pioneer, supra; Yeschick, supra.

          Mr. Galyardt readily accepts responsibility for the lapse in representation and admits that

 it was the result of neglect on his part. The question for the Court is whether that neglect is

 excusable or not. One approach would be to treat that question as a purely subjective one for the

 Court. Under a completely subjective standard, it would be sufficient for the judge to say “I accept

 your apology for your negligence; your mistake is forgiven; the judgment is reopened.”

          Whether for good or ill, the Sixth Circuit does not apply a purely subjective standard, but

 rather considers whether excusing neglect was an abuse of discretion. In Deym v. von Fragstein,

 127 F.3d 1102 (table), 1997 WL 650933 (6th Cir. 1997) 3, the undersigned had extended time to

 appeal for five days, finding that missing the appeal date was excusable neglect by an attorney

 with the highest possible reputation at the bar of this Court. The Sixth Circuit found that to be an

 abuse of discretion. In Allen v. Murph, 194 F.3d 722 (6th Cir. 1999), a case relied on by Petitioner,




 2
   In the Magistrate Judge’s mind, important questions about the degree of Ms. Baszinski’s responsibility revolve
 around her Public Defender email account. Did she continue to have access to it after she left the office? Did anyone
 else have access to it?
 3
   Both Deym and Allen were cases referred tio the undersigned under 28 U.S.C. § 646(c) on unanimous consent of the
 parties.

                                                          7
Case: 2:17-cv-00332-ALM-MRM Doc #: 23 Filed: 05/26/20 Page: 8 of 11 PAGEID #: 1576




 the undersigned found no excusable neglect when a motion for attorney fees was filed thirteen

 days out of rule. The Sixth Circuit upheld the ruling, but the concurring judge held this Court only

 avoided abusing its discretion because the losing party could sue for attorney malpractice. Taken

 together, these cases suggest that finding excusable neglect is not a mere matter of grace on the

 part of the trial judge, but requires some justification.

         Boone offers distinctions of this case from the conduct found inexcusable in Yeschick. The

 Magistrate Judge agrees. The lapses in that case were all those of an attorney who was supposed

 to be actively litigating the case. Here, the lapse occurred in the lateral pass from Ms. Baszinski

 to Mr. Galyardt. Once he had made the initial mistake of classifying this case in his own mind as

 closed, everything else followed without further obvious lapses on his part.

         The Supreme Court has held that excusable neglect is not limited to situations beyond the

 control of lawyer or client, such as Acts of God, but includes negligent failures to file. Pioneer

 Investment v. Brunswick, 507 U.S. 380 (1993). 1 As to whether a particular neglect is excusable or

 not, it held that


                   ... the determination is at bottom an equitable one, taking into
                   account all relevant circumstances surrounding the party's omission.
                   These include, as the Court of Appeals found, the danger of
                   prejudice to the debtor [or other adverse party] the length of the
                   delay and its potential impact on judicial proceedings, the reason for
                   the delay, including whether it was within the reasonable control of
                   the movant, and whether the movant acted in good faith..




         1
            Although Pioneer involved interpretation of "excusable neglect" in Bankruptcy Rule 9006(b)(1), the Court
         made clear that its analysis also applied to uses of the term in the Federal Rules of Civil Procedure. The Sixth
         Circuit has expressly so held. United States v. Thompson, 82 F.3d 700 (6th Cir. 1996).




                                                               8
Case: 2:17-cv-00332-ALM-MRM Doc #: 23 Filed: 05/26/20 Page: 9 of 11 PAGEID #: 1577




 507 U.S. at 395. Although the delay here was within the control of Petitioner’s counsel, there is

 no suggestion that he acted in bad faith; he would have had no motive to do so. Respondent does

 not suggest that somehow the State has acted in reliance on the judgment in this case or that it

 would be in some way prejudiced by reopening the judgment, beyond having to litigate the merits

 of Petitioner’s Objections. Reopening the judgment here will not place a severe burden on the

 Court – it is not a matter of a new trial, for example. Although there was a delay of nearly a year

 from judgment before the Motion was filed, there was only a very brief delay from Mr. Galyardt’s

 discovery of his mistake and his filing the Motion, and that was done in the midst of the enormous

 disruption of normal activities by the COVID-19 pandemic. Perhaps most important is the reason

 often given for reopening default judgments: the strong preference of the federal courts for

 deciding cases on the merits.

        Applying the Pioneer standard and accepting that all humans are fallible, the Magistrate

 Judge concludes Mr. Galyardt’s neglect in this instance is excusable.




 Meritorious Objection




        To obtain reopening of the judgment, Petitioner must show not only excusable neglect, but

 that he has a “meritorious claim or defense.” Marshall, supra. Petitioner asserts that any defense

 is sufficient if it states “a defense good at law.” (Reply, ECF No. 22, PageID 1564, citing United

 Coin Meter Co. v. Seaboard Coastline R.R., 705 F.2d 839, 845 (6th Cir.1983). The United Coin

 court noted the preference for merit determinations. 705 F.2d at 846. An alternative formulation

 advanced by Petitioner “is merely whether ‘there is some possibility that the outcome of the suit

                                                 9
Case: 2:17-cv-00332-ALM-MRM Doc #: 23 Filed: 05/26/20 Page: 10 of 11 PAGEID #: 1578




 after [full consideration] will be contrary to the result achieved by the [order].’” (Reply, ECF No.

 22, at 1564, citing Burrell v. Henderson, 434 F.3d 826, 834 (6th Cir.2006).)

        Both United Coin and Burrell were cases involving default judgments where the trial court

 had not heard the case on the merits. That is not the situation here. When the case was transferred

 to the undersigned, it had been fully briefed on the merits and the Report and Recommendations

 recommended dismissal with prejudice on the merits, which Respondent conceded were preserved

 for habeas consideration (Report, ECF No. 12, PageID 1505). The Report also recommended

 denying a certificate of appealability. Id. Because no objections were filed, for reasons now

 explained to the Court, Judge Marbley adopted the Report without the level of review which would

 have been required had objections been made. See Fed.R.Civ.P. 72(b).

        Petitioner’s Proposed Objections address both the merits and the certificate of appealability

 question (ECF No. 20). In opposing the Motion for Relief, Respondent has addressed the merits

 of the Objections. Thus upon granting the Motion for Relief, the Court would have before it the

 ripe objections for decision. If, on the other hand, the Motion were denied, that denial would be

 appealable and, as the above discussion of execusable neglect makes clear, there is room for debate

 on that question among reasonable jurists. However, appeal of denial of a 60(b) motion does not

 bring the underlying case to the courts of appeals. Browder v. Dir., Dept. of Corr., 434 U.S. 257,

 263, n. 7 (1978); Jinks v. Allied Signal, Inc., 250 F.3d 381, 385 (6th Cir. 2001). Rather, the court

 of appeals inquiry is limited to whether one of the specified circumstances exist under which the

 appellant is entitled to reopen the merits of the underlying claims. Feathers v. Chevron U.S.A.,

 Inc., 141 F.3d 264, 268 (6th Cir. 1998). Should the Sixth Circuit reverse on the 60(b) motion, this

 Court would be then where it is now: presented with a set of Objections already ripe on the merits.

                                                 10
Case: 2:17-cv-00332-ALM-MRM Doc #: 23 Filed: 05/26/20 Page: 11 of 11 PAGEID #: 1579




        In the interest of judicial economy, then, the Magistrate Judge respectfully recommends

 that the Motion for Relief from Judgment be granted and the Court proceed to decide the

 Objections on the merits.




 May 25, 2020.

                                                            s/ Michael R. Merz
                                                           United States Magistrate Judge




                             NOTICE REGARDING OBJECTIONS



 Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections to the
 proposed findings and recommendations within fourteen days after being served with this Report
 and Recommendations. Such objections shall specify the portions of the Report objected to and
 shall be accompanied by a memorandum of law in support of the objections. A party may respond
 to another party’s objections within fourteen days after being served with a copy thereof. Failure
 to make objections in accordance with this procedure may forfeit rights on appeal.




                                                 11
